IN THE SUPREME COURT OF THE STATE OF KANSAS

                                   Bar Docket No. 20382

                            In the Matter of JUSTIN K. HOLSTIN,
                                        Respondent.

                               ORDER OF DISBARMENT


       In a letter signed March 14, 2018, addressed to the Clerk of the Appellate Courts,
respondent Justin K. Holstin, an attorney admitted to practice law in the state of Kansas,
voluntarily surrendered his license to practice law in Kansas, pursuant to Supreme Court
Rule 217 (2018 Kan. S. Ct. R. 261).


       At the time the respondent surrendered his license, four disciplinary complaints
were pending, alleging that the respondent violated the Kansas Rules of Professional
Conduct 1.15 (2018 Kan. S. Ct. R. 328) (safekeeping property) and 8.4(g) (2018 Kan. S.
Ct. R. 381) (professional misconduct that reflects adversely on the lawyer's fitness to
practice law).


       On February 8, 2018, at 9:45 a.m. a hearing panel of the Kansas Board for
Discipline of Attorneys convened a hearing on the formal complaint. During the hearing,
the hearing panel became concerned that the respondent was under the influence of
alcohol. The hearing panel recessed the hearing, made arrangements for alcohol testing,
and requested the respondent submit to testing to determine the presence of the alcohol.
The respondent agreed to submit to the testing. A representative from the Kansas
Lawyers Assistance Program along with a representative from the Disciplinary
Administrator's office transported the respondent to a facility for the alcohol testing.
The respondent's breath alcohol concentration at 11:17 a.m. was .185. To validate its
accuracy, a second test was administered at 11:33 a.m. indicating a breath alcohol
concentration level of .200. Also on February 8, 2018, the Disciplinary Administrator

                                              1
filed a motion for temporary suspension requesting that the court issue an order to the
respondent to show cause why his license should not be temporarily suspended. On
February 13, 2018, the court issued an order to show cause and scheduled the matter for
argument on March 6, 2018. On March 6, 2018, Kimberly L. Knoll, Deputy Disciplinary
Administrator, and the respondent appeared before the court and argued the motion for
temporary suspension. For good cause shown, on March 7, 2018, the court granted the
motion and ordered the temporary suspension of the respondent's license to practice law.


       This court finds that the surrender of the respondent's license should be accepted
and that the respondent should be disbarred.


       IT IS THEREFORE ORDERED that Justin K. Holstin be and he is hereby disbarred
from the practice of law in Kansas, and his license and privilege to practice law are
hereby revoked.


       IT IS FURTHER ORDERED that the Clerk of the Appellate Courts strike the name of
Justin K. Holstin from the roll of attorneys licensed to practice law in Kansas.


       IT IS FURTHER ORDERED that this order shall be published in the Kansas Reports,
that the costs herein shall be assessed to the respondent, and that the respondent forthwith
shall comply with Supreme Court Rule 218 (2018 Kan. S. Ct. R. 262).


       Dated this 20th day of March, 2018.




                                               2